Exhibit 10.2

February 25, 2015

Daniel Gallagher

c/o Town Sports International, LLC

5 Penn Plaza

New York, NY 10001

Dear Dan:

Town Sports International Holdings, Inc. (“TSI Holdings” and together with its
subsidiaries and affiliates, the “Company”) is pleased to offer you a promotion
into the position of Chief Executive Officer and President effective as of
February 25, 2015 (the “Effective Date”). This letter agreement (this
“Agreement”) set forth the terms of your continued employment.

1. Position. As Chief Executive Officer and President, you will report to the
Board of Directors of TSI Holdings (the “Board”).

2. Compensation and Bonus. Commencing on the Effective Date, your annual base
salary will be $575,000, payable in accordance with Town Sports International,
LLC’s (“TSI”) standard payroll practices and subject to all applicable tax
withholdings. Future salary increases will be based on demonstrated job
performance. Under the Company’s current performance bonus plan, you will have a
bonus target of seventy-five percent (75%) of your annual base salary.

3. Restricted Stock. At such time as the annual award of shares of restricted
common stock is made to other senior executives of TSI Holdings, but in no event
later than March 16, 2015, you will be awarded 85,000 shares of restricted stock
of TSI Holdings, which award shall vest twenty-five (25%) percent per year,
commencing on the first anniversary of the award date. The award will subject to
the terms and conditions of the TSI Holdings 2006 Stock Incentive Plan, as
amended, and the related award agreement.

4. Severance. The Company shall provide you with sixty (60) days’ prior written
notice of a termination of your employment without Cause. In the event that your
employment is terminated by the Company without Cause or by you due to a
Constructive Termination (as such terms are defined below), subject to the
execution (without revocation) of the Company’s standard release agreement
within the time prescribed therein (no later than sixty (60) days from the date
of termination) and your continued compliance with the covenants to which you
are bound, including, without limitation, Section 6 and 7 below, you shall be
eligible to receive the following severance payments and benefits (collectively,
the “Severance Benefits”)

(a) Continuation of your base salary (at the rate in effect at the time of
termination, but in no event less than $575,000) for a period of eighteen
(18) months (or in the event of a Constructive Termination, then twenty
(20) months) from the date of termination (such period being the “Severance
Period”). Such payments will commence as soon as practical after the
effectiveness of the release (no later than thirty (30) days thereafter) and the
first payment shall include the payments that you would have received if the
release were



--------------------------------------------------------------------------------

effective on the date of termination, subject to the potential six (6) month
delay set forth in Section 17 below. The payments will be made consistent with
the Company’s prevailing payroll practices and will be less all applicable
withholding taxes.

(b) An amount equivalent to your pro-rata annual bonus (based on the number of
days in the fiscal year through the date of termination) with respect to the
fiscal year in which the termination date occurred at target. Additionally, and,
if applicable, any unpaid annual bonus from the prior fiscal year, which amounts
shall be payable within sixty (60) days of the date of termination, which bonus
payment shall be subject to all other terms of TSI Holdings’ bonus plan and
shall be subject to deduction for all applicable withholding taxes.

(c) To the extent permitted by law and subject to Section 17, the Company shall
continue your health and dental coverage and disability coverage in which you
participate at the time of termination (or provide comparable substitute
coverage), and continue to pay that portion of the premium that it pays for
active employees (grossed up to cover taxes, if applicable) at such times as the
Company makes such payments for its active employees on a monthly basis until
the earlier of (i) the second anniversary of the termination date (the “Coverage
Period”) and (ii) the date on which you are eligible for comparable coverage
under another group health and dental insurance plan or another disability plan
by a successor employer. You agree to promptly notify the Company in writing in
the event that you are eligible for coverage under another such plan. If not
otherwise covered by a group health or dental plan as the end of the Coverage
Period, you shall be eligible for COBRA continuation coverage on such date on
the same terms and conditions as offered to other eligible plan participants,
and, if you elect such coverage, you shall be fully responsible for the
associated premiums.

(d) During the Severance Period, you and your immediate family will continue to
have Passport Memberships (or its equivalent) at no cost to you. The
aforementioned memberships are subject to all of the Company’s membership rules,
regulations and policies currently in effect and as may be amended from time to
time.

(e) During the Severance Period, you shall be entitled to outplacement
assistance with a nationally recognized outplacement firm at an executive level,
provided that such cost shall not exceed $30,000.

(f) Any severance provided pursuant to this provision shall be in lieu of any
severance or other payment under your restricted stock or option agreements and
not duplicative.

(g) In the event your employment terminates for any reason other than by the
Company without Cause or by you due to a Constructive Termination, you shall not
be eligible for the Severance Benefits and you shall only be entitled to payment
of base salary through the date of termination, reimbursement of business
expenses incurred through the date of termination in accordance with the
Company’s policy and any other rights pursuant to applicable law.

 

2



--------------------------------------------------------------------------------

5. Definitions. As used herein, the terms identified below shall have the
meanings indicated:

(a) “Cause” means the Company’s termination of your employment as a result of:
(i) repeated refusal to comply with the lawful direction of the Board (which is
not cured within thirty (30) days of written notice from TSI Holdings describing
such refusal to comply); (ii) the commission of any fraud, misappropriation or
misconduct by you that causes, or is reasonably likely to cause, injury,
monetarily or otherwise, to the Company; (iii) the conviction of, or pleading
guilty or no contest to, a felony involving moral turpitude; (iv) an act
resulting or intended to result, directly or indirectly, in material gain or
personal enrichment to you at the expense of the Company; (v) any material
breach of your fiduciary duties to the Company as an employee or officer; (vi) a
material violation of the Company’s Code of Ethics and Business Conduct, as
amended from time to time, or other policies and procedures of the Company;
(vii) any breach of the terms of any non-compete, non-solicitation or
confidentiality provision contained in any agreement between you and the
Company. 

(b) “Constructive Termination” means your voluntary termination of employment
with the Company as a result of (i) a material diminution in your authority,
duties, or responsibilities, a change in your supervisory reporting relationship
within the Company, or your no longer serving as Chief Executive Officer, except
no longer serving as President shall not constitute a Constructive Termination
event; (ii) a change, caused by the Company, in geographic location of greater
than 50 miles from 5 Penn Plaza, New York, NY; or (iii) a material reduction in
your base pay or incentive cash compensation; provided, however, that none of
the foregoing conditions or events shall constitute Constructive Termination
unless (A) you shall have provided written notice to the Company within ninety
(90) days after the occurrence of such condition or event describing the
condition or event claimed to constitute Constructive Termination and (B) the
Company shall have failed to remedy the condition or event within thirty
(30) days of its receipt of such written notice. In order to resign due to
Constructive Termination, your resignation must be effective within 90 days of
the expiration of the cure period without the Company curing the event.

6. Non-Compete and Non-solicitation.

(a) As an inducement to the Company to enter into this Agreement, you agree that
(i) during your period of employment with the Company, and (ii) during the
eighteen (18)-month period following the end of your employment for any reason
(the “Non-compete Period”), you shall not, directly or indirectly, own, manage,
control, participate in, consult with, render services for, or in any manner
engage in, any business competing directly or indirectly with the business as
conducted by the Company during your period of employment with the Company or at
the time of the termination of your employment or with any other business that
is the logical extension of the Company’s business during your period of
employment with the Company or at the time of termination of your employment,
within any metropolitan area in which the Company engages or has definitive
plans to engage in such business as of the date of this Agreement; provided,
however, that you shall not be precluded from purchasing or holding publicly
traded securities of any entity so long as you shall hold less than 2% of the
outstanding units of any such class of securities and have no active
participation in the business of such entity. You agree that the following
entities are examples of competitive businesses and are not exclusive: Crunch,
24 Hour, Equinox, NY Health and Racquet Club, LA Fitness, Planet Fitness,
Lifetime and Bally’s.

 

3



--------------------------------------------------------------------------------

(b) As an inducement to the Company to enter into this Agreement you agree that
during the Non-compete Period, you shall not directly or indirectly (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee of the Company at
any time during your employment except for such employees who have been
terminated for at least three (3) months, or (iii) induce or attempt to induce
any customer, supplier, licensee, franchisor or other business relation of the
Company to cease doing business with such Company, or in any way interfere with
the relationship between any such customer, supplier, licensee, franchisor or
business relation, on the one hand, and the Company, on the other hand.

(c) The provisions of this Section 6 and 7 shall survive any expiration or
termination of this Agreement.

(d) If it is determined by a court of competent jurisdiction that any of the
provisions of this Section 6 or 7 is excessive in duration or scope or otherwise
is unenforceable, then such provision may be modified or supplemented by the
court to render it enforceable to the maximum extent permitted by law.

(e) You acknowledge and agree that the restrictions imposed upon you by the
terms, conditions and provisions of this Section 6 and 7 are reasonably
necessary to protect the legitimate business interests of the Company (which for
the avoidance of doubt includes its subsidiaries and affiliates), and that any
violation of any of the restrictions will result in immediate and irreparable
injury to the Company for which monetary damages will not be an adequate remedy.
You further acknowledge and agree that if any such restriction is violated, the
Company will be entitled to (i) stop paying the Severance Benefits, and to the
extent paid, recoup such payments and (ii) immediate relief enjoining such
violation (including, without limitation, temporary and permanent injunctions, a
decree for specific performance, and an equitable accounting of earnings,
profits, and other benefits arising from such violation) in any court having
jurisdiction over such claim, without the necessity of showing any actual damage
or posting any bond or furnishing any other security, and that the specific
enforcement of the provisions of this Section will not diminish your ability to
earn a livelihood or create or impose any undue hardship on you. You also agree
that any request for such relief by the Company shall be in addition to, and
without prejudice to, any claim for monetary damages that the Company may elect
to assert. You further acknowledge and agree that if any provision of this
Section 6 or 7 is found by a court of competent jurisdiction to be unenforceable
or unreasonable as written, you authorize and request said court to revise the
unenforceable or unreasonable provision in a manner that shall result in the
provision being enforceable while remaining as similar as legally possible to
the purpose and intent of the original. You further acknowledge and agree that
any period of time during which you are in violation of the covenants set forth
in this Section 6 shall be added to the restricted period.

7. Confidential Information. You expressly recognize and acknowledge that during
your employment with the Company, you are entrusted with, have access to, or
gain possession of confidential and proprietary information, data, documents,
records, materials, and other trade secrets and/or other proprietary business
information of the Company that is not readily available to competitors, outside
third parties and/or the public, including without limitation, information

 

4



--------------------------------------------------------------------------------

about (i) current or prospective customers, suppliers, licensees and/or
franchisors; (ii) employees, research, goodwill, production, and prices;
(iii) business methods, processes, practices or procedures; (iv) computer
software and technology development; and (v) business strategy, including
acquisition, merger and/or divestiture strategies, (collectively or with respect
to any of the foregoing, the “Confidential Information”). You agree, by
acceptance of the right to receive compensation and benefits under this
Agreement, that: (i) unless pursuant to prior written consent by the Company,
you shall not disclose any Confidential Information for any purpose whatsoever
unless compelled by court order or subpoena; (ii) you shall treat as
confidential all Confidential Information and shall take reasonable precautions
to prevent unauthorized access to the Confidential Information; (iii) you shall
not use the Confidential Information in any way detrimental to the Company or
any of its affiliates; and (iv) you agree that the Confidential Information
obtained during your employment with the Company shall remain the exclusive
property of the Company, and you shall promptly return to the Company all
material which incorporates, or is derived from, all such Confidential
Information upon termination of your employment with the Company. It is hereby
agreed that Confidential Information does not include information generally
available and known to the public other than through the disclosure thereof by
or through you or obtained from a source not bound by a confidentiality
agreement with the Company or any of its affiliates.

8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

9. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

10. Consent to Jurisdiction. In the event of any dispute, controversy or claim
between the Company or any Affiliate and you in any way concerning, arising out
of or relating to this Agreement (a “Dispute”), including without limitation any
Dispute concerning, arising out of or relating to the interpretation,
application or enforcement of this Agreement, the parties hereby agree and
consent to the Arbitration Policy of the Company to the extent it applies to the
Dispute. If enforcement of the arbitration award is required or the Dispute is
not covered by the Company’s arbitration policy, the parties hereby (a) agree
and consent to the personal jurisdiction of the courts of the State of New York
located in New York County and/or the Federal courts of the United States of
America located in the Southern District of New York (collectively, the “Agreed
Venue”) for resolution of any such Dispute, (b) agree that those courts in the
Agreed Venue, and only those courts, shall have exclusive jurisdiction to
determine any Dispute, including any appeal, and (c) agree that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York. The parties also hereby
irrevocably (i) submit to the jurisdiction of any competent court in the Agreed
Venue (and of the appropriate appellate courts therefrom), (ii) to the fullest
extent permitted by law, waive any and all defenses the parties may have on the
grounds of lack of

 

5



--------------------------------------------------------------------------------

jurisdiction of any such court and any other objection that such parties may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court (including without limitation any defense that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum), and (iii) consent to service of process in any such suit,
action or proceeding, anywhere in the world, whether within or without the
jurisdiction of any such court, in any manner provided by applicable law.
Without limiting the foregoing, each party agrees that service of process on
such party pursuant to a Notice shall be deemed effective service of process on
such party. Any action for enforcement or recognition of any judgment obtained
in connection with a Dispute may be enforced in any competent court in the
Agreed Venue or in any other court of competent jurisdiction.

11. Disputes. In the event that either party commences a litigation,
arbitration, or an administrative action related to this Agreement against the
other, the prevailing party shall be entitled to recover from the non-prevailing
party all reasonable costs, expenses and fees, including reasonable attorney’s
fees, through all appeals in prosecuting or defending such action. For purposes
hereof, the “prevailing party” shall be the party who receives substantially the
relief sought as determined by the trier of fact

12. Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

13. Waiver. The failure of the Company to enforce at any time any of the
provisions of this Agreement, or to require at any time performance of any of
the provisions of this Agreement, shall in no way be construed to be a waiver of
these provisions, nor in any way to affect the validity of this Agreement or any
part thereof, or the right of the Company thereafter to enforce every provision.

14. Severability and Interpretation. Whenever possible, each provision of this
Agreement and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Agreement (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Agreement shall, nevertheless, remain in
full force and effect, and no covenant or provision shall be deemed dependent
upon any other covenant or provision (or portion) unless so expressed herein.
The parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.

15. Entire Agreement. This Agreement is the entire agreement (together with any
equity plan and related award agreement currently in effect between you and TSI
Holdings) between the parties with respect to your employment and supersedes all
prior agreements, whether verbal or in writing, including without limitation the
letter agreement dated January 10, 2010 and the Executive Severance Agreement,
dated January 22, 2008, as amended December 2010.

 

6



--------------------------------------------------------------------------------

16. Employment at Will; Notice of Termination. In accepting this new position,
you understand and agree that your employment with the Company shall remain
at-will, which means that either you or the Company are free to terminate your
employment at any time, for any reason or no reason, with or without notice.
Notwithstanding the foregoing, in the event of a termination without Cause or by
you due to a Constructive Termination (as set forth above), you will be paid the
Severance Benefits and the Company will provide the notice required by
Section 4. You further understand and acknowledge that there is no written or
oral contract providing you with any definite or specific term of employment.
You further understand and agree that, due to your at-will status, the Company
may, at any time, modify the terms of your employment, including, but not
limited to, your job title, job responsibilities, compensation and benefits
subject to your right to resign due to Constructive Termination if such
modification meets such criteria.

17. Section 409A. If you are a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-l(i) as of the date of the termination of
your employment, you shall not be entitled to any payment or benefit that
constitutes deferred compensation under 409A pursuant to this Agreement until
the earlier of (i) the date which is six (6) months after your termination of
employment for any reason other than death or (ii) the date of your death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). Any amounts
otherwise payable to you upon or in the six (6) month period following your
termination of employment that are not so paid by reason of this Section shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after the date of your
termination (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of your death). It is intended that any amounts
payable under this Agreement shall comply with or be exempt from and avoid the
imputation of any tax, penalty or interest under Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent. In no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on you under Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment until
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and for purposes of any such provision of this
Agreement, references to a “termination of employment” and like terms shall mean
separation from service. If under this Agreement an amount is paid in two or
more installments, for purposes of Section 409A of the Code, each installment
shall be treated as a separate and distinct payment. All Severance Benefits
shall be completed by, and no further Severance Benefits shall be payable after,
December 31 of the second taxable year following the year in which your
termination of employment occurs.

18. Notices. Any notice or communication given hereunder (each a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below, or such
other address or to the attention of such other person as a party shall have
specified by prior Notice to the other party. Each Notice will be deemed given
and effective upon actual receipt (or refusal of receipt).

 

7



--------------------------------------------------------------------------------

If to the Company, to:

Town Sports International, LLC

5 Penn Plaza (4th Floor)

New York, New York 10001

Attention: General Counsel

If to you, to:

Your address on file with the Company.

Please indicate your acceptance of this offer by signing this Agreement and
returning the signed letter to me at the above address.

 

Very truly yours, TOWN SPORTS INTERNATIONAL, LLC By:

/s/ David Kastin

Name: David Kastin Title: Senior Vice President

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this Agreement and I accept and
agree to all of the terms set forth therein.

 

ACCEPTED AND AGREED TO:

/s/ Daniel Gallagher

Daniel Gallagher Date:

February 25, 2015

 

8